Citation Nr: 1543415	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-15 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for status post cerebrovascular accident (CVA) with left hemiparesis, muscle and nerve problems, mood swings, coronary artery disease (CAD), and diabetes mellitus.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1973 to May 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In a February 2014 decision, the Board denied the claim on appeal.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an October 2014 Order granting a Joint Motion for Remand (JMR), the Veteran's appeal was remanded to the Board.  Consistent with the terms of the JMR, the Board remanded the claim for further development in March 2015.  In accordance with the remand directives, the RO requested medical records from the Social Security Administration (SSA), obtained treatment records from a private nursing facility, and provided an examination.  Review of the record shows substantial compliance with the remand directives, and thus, no further action is necessary in this regard.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran suffered a CVA, or stroke, with left hemiparesis in February 2009.
 
2.  VA medical care, to include the diagnosis of and treatment for an alleged CVA in 2006 and management of the Veteran's medications prior to a CVA in February 2009, did not cause additional disability.


CONCLUSION OF LAW

Compensation benefits pursuant to 38 U.S.C.A. § 1151 for status post CVA with left hemiparesis, muscle and nerve problems, mood swings, CAD, and diabetes mellitus are not warranted.  38 U.S.C.A. § 1151 (West 2015); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Veteran was provided notice in January 2010.

In addition, pursuant to VA's duty to assist, VA provided an examination and obtained a medical opinion, and associated with the Veteran's file his VA treatment records, relevant non-VA treatment records, and medical records that were provided by the Social Security Administration (SSA).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Merits of the Claim

Relevant Legal Principles

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2014).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (2015).

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to the veteran's condition after such care, treatment, or examination is completed.

To establish actual causation, the evidence must show that VA hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

The proximate cause of disability or death is the action or event which directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death, and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's, or in appropriate cases, his representative's, informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In addition, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Facts and Analysis

Here, the Veteran seeks benefits pursuant to 38 U.S.C.A. § 1151.  In his December 2009 claim, he asserted that VA prescribed many medications over the last 10 years that caused many side effects, to include a mood disorder.  In addition, he suspects that he had an undiagnosed CVA in 2006 because a friend, who is a registered nurse, told him that he had symptoms of a stroke at that time.  Specifically, the Veteran reported having right hand weakness, trouble swallowing, face droop, slurred speech, and difficulty writing and signing his name.  He also reported that he suffered a stroke in February 2009.

In a February 2010 statement, the Veteran asserted that he has total weakness of his left side, difficulty walking, and severe muscle and nerve problems.  He contends that these symptoms stem from high daily doses of medications and mixing medications, and he asserts that VA providers were negligent in mismanaging his medications and failing to recognize the warning signs of complications.  He also contended that his heart disease worsened as a result of his VA treatment.

In his July 2010 notice of disagreement and June 2011 substantive appeal (VA Form 9), the Veteran's representative argued that the Veteran's CVA in 2009 would have been prevented if there had been more communication and better documentation concerning the Veteran's medications.  In support, the representative asserted that the day after the Veteran's stroke, his VA physician, Dr. Tisdale, discontinued his prescriptions for two medications that he opined contributed to the Veteran's stroke-clonidine and potassium chloride.

The medical evidence corroborates the Veteran's report of a February 2009 stroke.  Specifically, he presented at a private hospital's emergency room with an acute onset of left leg, left arm, and left facial paralysis in February 2009, and imaging supported a diagnosis of stroke.  Thereafter, he was transferred to a rehabilitation facility.  Since the stroke, he has continued to experience left-side paralysis.

The Veteran underwent a VA examination in April 2010.  The examiner was asked to provide an opinion as to whether the Veteran's stroke and any residuals were proximately caused by any hospital care medical or surgical treatment furnished to the Veteran by the VA or whether the event was not reasonably foreseeable.  The examiner opined that it is less likely than not that the February 2009 stroke and the symptoms experienced in February 2006 were the result of any carelessness, negligence lack of proper skill, error in judgment, or similar instance of fault on the part of the VA, or by an event no reasonably foreseeable.  In addition, the examiner opined that it is less likely than not that the Veteran's medications contributed to his condition. The examiner concluded that the Veteran's February 2009 stroke was ultimately caused by his poorly controlled blood sugars and multiple risk factors, including hypertension.

A Report of General Information (VA Form 21-0820) dated May 2010 documents the Veteran's assertion that the April 2010 VA examiner failed to document his slurred speech and that he needs a left ankle brace.  The Board finds that these omissions have no significant bearing on the finding of fault against VA.

In July 2015, a VA examiner provided an opinion regarding whether the Veteran sustained additional disability that may be attributed to an event not reasonably foreseeable, or VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault.

With regard to the matter of additional disability, the July 2015 examiner opined that the Veteran's VA medical care did not result in additional disability, to include his status post CVA with left hemiparesis, muscle or nerve damage, mood swings, CAD, and diabetes mellitus.  In support of this opinion, the examiner reasoned that the Veteran's CAD was not caused or aggravated by his medical care because the Veteran developed CAD in the 1990s, has a strong family history of CAD, and has other significant risk factors for CAD (diabetes mellitus, hypertension, hyperlipidemia, male gender, etc.).  In addition, the examiner reported that there is no evidence of unexpected or unexplained worsening in the course of the Veteran's CAD since the time of his claimed strokes in 2006 and 2009, and his strokes did not cause or aggravate his coronary atherosclerosis.

The examiner also reported that there is no evidence that the Veteran's diabetes mellitus was caused by medication that was prescribed by VA, as this condition dates back to the mid-1990s, and there is no evidence that this condition was aggravated since the time of his claimed strokes in 2006 and 2009.  Further, the examiner reported that diabetes mellitus is a risk factor for the development of ischemic strokes.

With regard to the Veteran's claimed strokes, the examiner opined that these events were not caused by the Veteran's medication regimen because they relate to the natural course of his atherosclerotic process that dates back to the 1990s.  According to the examiner, this process has strong risk factors of hypertension, diabetes mellitus, and hyperlipidemia, which are powerful factors that result in accelerated atherosclerosis of the vascular system, to include the cerebral arteries.

Additionally, the examiner reported that clinicians used a variety of standard medications to try to control the Veteran's blood pressure, diabetes mellitus, CAD, and hyperlipidemia, but there is no evidence that the medications or management of the medications caused a stroke, diabetes mellitus, hypertension, or CAD.  In addition, his treatment records do not show that he suffered heart failure due to medication.  Although the Veteran presented to the examiner VA treatment records that advise clinicians to proceed with caution regarding the use of calcium channel blockers (CCBs) in those with heart failure and note that simvastatin, fenofibrate, and amlodipine are potentially dangerous in combination, the examiner reported that there is no evidence that the Veteran developed complications due to CCB use or complications due to taking a statin with fenofibrate or amlodipine.

After careful review of the July 2015 examination report, the Board finds the examination and medical opinions offered are adequate because the examiner reviewed the Veteran's relevant medical history, performed a thorough clinical evaluation, and offered clear opinions regarding the relationship between the Veteran's current disability and his VA treatment.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the foregoing, the Board finds that the competent evidence of record fails to show that the Veteran sustained additional disability due to VA care or a course of treatment prescribed by VA clinicians.  Although he has asserted that he has sustained additional disability due to VA care, the Board finds that he is not competent to provide evidence regarding matters as complex as the etiology of his medical conditions.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Thus, his claim of entitlement to compensation benefits under 38 U.S.C.A. § 1151 must be denied.

Notwithstanding the finding that the Veteran has not suffered additional disability due to VA care, the July 2015 examiner also noted that there is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar, with regard to the Veteran's VA care.  To this point, the examiner reported that there is no evidence that negligence, carelessness, lack of proper skill, error in judgment, or similar instance of fault on the part of VA caused disability.  In so finding, the examiner reiterated that the Veteran was at high risk for stroke due to risk factors such as hypertension, hyperlipidemia, and diabetes that dates back to the 1990s, in addition to a strong family history of coronary atherosclerosis.

With regard to the Veteran's claim that he had a stroke in 2006 that his provider failed to diagnose, the examiner reported that the Veteran's current residuals stem from his 2009 stroke, which the examiner found was not caused or aggravated by VA care.

Finally, the examiner opined that VA providers did not fail to exercise the degree of care that would be expected of a reasonable health care provider, as the record documents continued efforts to control the Veteran's risk factors.  In addition, the examiner noted that because the Veteran has not sustained additional disability due to his medication regimen, the question of whether he suffered additional disability due to an event not reasonably foreseeable is moot.  Again, notwithstanding this finding, the examiner reported that the Veteran was at high risk for stroke and additional disability due to his long history of significant underlying atherosclerosis, so it was reasonably likely that he would eventually suffer a stroke due to this underlying disease at some point during his life.

Based on the foregoing, the Board finds that the record is negative for competent evidence that the Veteran sustained additional disability as a result of VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault; or an event not reasonably foreseeable.  Accordingly, the appeal is denied.  There is no doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for status post cerebrovascular accident (CVA) with left hemiparesis, muscle and nerve problems, mood swings, coronary artery disease (CAD), and diabetes mellitus, is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


